IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
OUR REVOLUTION WASHINGTON,                )      No. 78497-8-I
a Washington nonprofit corporation;       )
VIVIAN QUEIJA, an individual, and         )
RYAN WHITNEY, an individual,              )
                     Respondent,

              v.
                                          )      UNPUBLISHED OPINION
ANDREW G. SATURN, an individual,          )
                                          )      FILED: July 22, 2019
                     Appellant.           )

       VERELLEN, J. —Andrew Saturn appeals the trial court’s award of attorney

fees to Our Revolution Washington (ORW). On minimal briefing, Saturn contends

res judicata barred ORW’s request for attorney fees because a stipulated order

dismissing all claims with prejudice was a final judgment. Saturn is incorrect.

       Although an order granting a stipulated dismissal with prejudice is a final

judgment for purposes of res judicata,’ such an order does not preclude an award

of attorney fees. Res judicata can refer to either issue or claim preclusion.2 Issue




       1 Berschauer Phillips Const. Co. v. Mut. of Enumclaw Ins. Co., 175 Wn.
App. 222, 228 nil, 308 P.3d 681 (2013).
       2 Kelly-Hansen v. Kelly-Hansen, 87 Wn. App. 320, 327, 941 P.2d 1108
(1997) (quoting Philip A. Trautman, Claim and Issue Preclusion in Civil Litigation in
Washington, 60 WAsH. L. REv. 805, 805 (1985)).
 No. 78497-8-1/2

preclusion does not apply because the court did not make any rulings in its

dismissal order whether to award or deny attorney fees.3 And claim preclusion

does not apply because “this case does not involve a second suit between the

parties but instead involves a subsequent stage of the same litigation.”4 Saturn

provides no authority that under either meaning of res judicata, OWA was

estopped from requesting attorney fees.5

       Therefore, we affirm.




WE CONCUR:




                                                              1/
         ~ Clerk’s Papers at 1-3, 230; see Weaver v. City of Everett, 4 Wn. App. 2d
 303, 315, 320, 421 P.3d 1013 (2018), review granted, 192 Wn.2d 1001, 430 P.3d
 251 (2018) (final judgment on the merits of an issue is required for issue
 preclusion).
        ~ Cook v. Brateng, 180 Wn. App. 368, 373, 321 P.3d 1255 (2014); see
Weaver, 4 Wn. App. 2d at 320 (‘Generally, [claim preclusion] bars the relitigation
of claims that were litigated, might have been litigated, or should have been
litigated in a prior action.”); CR 54(d)(2) (allowing a motion for attorney fees after
entry of the final judgment for which the party seeks fees); see also, e.g., Elliott
Bay Adjustment Co., Inc. v. Dacumos, 200 Wn. App. 208, 214, 218, 401 P.3d 473
(2017) (dismissal with prejudice bars the plaintiff from bringing the same claim
against the defendant but does not preclude an award of attorney fees in a
subsequent stage of the original action).
        ~ Saturn seems to argue in his reply brief that ORW’s motion was untimely
under CR 54(d)(2), but we decline to consider this argument because he makes it
only in reply and provides no citations to the record to support his contention. See
RAP 10.3(c) (content of a reply brief is limited to issues already raised);
RAP 10.3(a)(6) (arguments must be presented with references to relevant parts of
the record).

                                          2